Citation Nr: 0009350	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis, 
and, if so, whether service connection for that disability 
may be granted.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from March 1946 to 
March 1949.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The veteran was originally denied service connection for 
multiple sclerosis in a March 1971 rating action.  The issue 
was addressed several times thereafter, including in Board 
decisions dated in 1974 and 1981, and a number of subsequent 
rating actions.  The present appeal arises from an October 
1996 rating action in which new and material evidence was 
considered to have been presented to reopen the veteran's 
previously denied claim, but that service connection for 
multiple sclerosis was still not warranted.  A notice of 
disagreement with that decision was received in February 
1997, and a statement of the case was issued in March 1997.  
The veteran's appeal was perfected upon the receipt at the RO 
of a VA Form 9 (Appeal to Board of Veterans' Appeals) in 
August 1997.  Thereafter a supplemental statement of the case 
was issued, and in due course, the claim was forwarded to the 
Board in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
multiple sclerosis in a March 1971 rating action, based upon 
the conclusion that the disability, first diagnosed in 1965, 
was not manifested either in service or within the seven-year 
period immediately after service during which service 
connection may be presumed.  

2.  After 1971, the veteran's attempt to establish service 
connection for multiple sclerosis was denied in rating 
actions on several occasions, and in decisions by the Board 
in 1974 and 1981.  

3.  The veteran's most recent attempt to establish service 
connection for multiple sclerosis was denied by the RO in a 
confirmed rating decision in September 1985.  After being 
informed of his appellate rights in a letter addressed to him 
later that month, the veteran did not perfect an appeal with 
respect to that decision, and it became final. 

4.  Evidence added to the record since the September 1985 
rating action includes medical opinions, from both private 
and VA physicians, to the effect that the documented symptoms 
about which the veteran complained in 1950, one year after 
his discharge from service, represented symptoms of multiple 
sclerosis.  

5.  The evidence submitted since the final September 1985 
rating action is new and material, as it bears directly and 
substantially on the specific matter under consideration and 
it must be considered in order to fairly decide the merits of 
the claim.  In addition, the claim of entitlement to service 
connection for multiple sclerosis is sufficiently supported 
by competent evidence as to be plausible under the law.  

6.  The veteran was definitely diagnosed with multiple 
sclerosis in 1965. 

7.  Medical evidence dated in 1950 reflects that the veteran 
was seen for complaints of eye pain, visual blurriness, 
headaches, photophobia, and dizziness at that time.  

8.  Medical opinions in February 1972, September 1979, August 
1996, and September 1998, tend to support the conclusion that 
the symptoms for which the veteran was treated in 1950 were 
manifestations of multiple sclerosis. 

9.  The present record presents an approximate balance of 
positive and negative evidence as to whether the veteran's 
multiple sclerosis was either incurred in service or 
manifested during the seven-year presumption period following 
his active military service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1985 denial by the 
RO of the veteran's claim for entitlement to service 
connection for multiple sclerosis is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  Granting the benefit of the doubt to the veteran, the 
Board concludes that his multiple sclerosis was manifested 
during the seven-year period following his separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.307 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  New and Material Evidence

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service 
connection for multiple sclerosis may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the first seven years after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. § 3.307 (1999).

A review of the record reflects that the veteran initially 
attempted to establish entitlement to service connection for 
multiple sclerosis in October 1970.  In connection with that 
claim, the Philadelphia, Pennsylvania, RO reviewed the 
veteran's service medical records, together with the post-
service medical records which were dated in the 1960's.  This 
evidence showed that the veteran had been first diagnosed to 
have multiple sclerosis in 1967, and there was no evidence of 
any symptoms considered to be referable to multiple sclerosis 
earlier than in 1965, some 16 years after the veteran's 
discharge from service.  In view of that evidence, the 
veteran's claim was denied in a March 1971 rating action.  

Not long after the original claim was denied, the RO received 
a letter, dated in February 1972, from a private physician, 
George J. Boines, M.D.  In this letter, Dr. Boines offered 
his opinion that the onset of the veteran's multiple 
sclerosis could be traced to his treatment for visual and eye 
pain complaints in 1950 at the University of Pennsylvania Eye 
Clinic.  Shortly thereafter, the RO obtained copies of the 
records of the veteran's 1950 treatment.  These revealed that 
the veteran had been seen for eye pain, visual blurriness, 
headaches, photophobia, and dizziness, but they did not 
reflect that a definitive diagnosis was made to account for 
these complaints.  At the same time, they reflect that 
consideration was given to conjunctivitis as a cause for at 
least some of the complaints, or that there was a functional 
component to them.  

After reviewing this evidence, together with other records 
showing that the veteran was actually first diagnosed to have 
multiple sclerosis in 1965 (rather than 1967), the RO 
confirmed its denial of service connection for that 
disability in a May 1972 rating action.  Later that year, the 
RO obtained a number of statements from relatives and friends 
of the veteran.  They recalled that, during the 1950's, the 
veteran complained of headaches and numbness, and that he 
exhibited an unsteady gait at times.

In November 1973, after the veteran had perfected an appeal 
to the Board with respect to the RO's May 1972 decision, an 
independent medical expert (IME) opinion was obtained from a 
neurologist, regarding the question as to when the veteran 
first medically manifested multiple sclerosis.  This 
physician reviewed the veteran's claims file, and concluded 
that the first medical manifestation of multiple sclerosis 
had occurred in approximately 1965.  In reaching this 
conclusion, the IME questioned the reliability of those 
individuals who had recently provided statements on behalf of 
the veteran, since these were statements made some 20 years 
after the events about which they relate.  Also questioned 
was the accuracy of the veteran's recollections regarding his 
visual complaints during that period.  This was because the 
veteran acknowledged his attendance at art school and 
employment as an arc welder during the same time period, and 
the IME believed those pursuits would have been obviously 
hindered by the kind of visual impairment the veteran was 
describing.

After reviewing the foregoing evidence, as well as the 
testimony provided by the veteran and his wife at a hearing 
conducted in July 1973, the Board denied service connection 
for multiple sclerosis in a January 1974 decision.  

In June 1974, the veteran submitted a letter from another 
private physician, V. A. Vlachos, M.D., addressed to the 
veteran's service representative at that time, in an attempt 
to reopen his claim.  In this letter, Dr. Vlachos wrote that 
he had treated the veteran on October 13, 1953, for 
complaints of fatigue, dizziness, and difficulty walking, and 
had provided the veteran a note to carry attesting to the 
medical nature of these symptoms.  The letter concluded with 
the opinion that the veteran was evidently suffering from the 
early transient attacks of multiple sclerosis at that time. 

After receiving the letter from Dr. Vlachos, the RO sent a 
field investigator to visit him, and to attempt to obtain the 
records of his 1953 treatment of the veteran.  The 
investigator discovered, however, that Dr. Vlachos had no 
such records, and only knew he treated the veteran in October 
1953 because of some income records he had kept.  Dr. Vlachos 
advised that he could not personally recollect any of the 
veteran's complaints from 1953, or any specific treatment 
provided to the veteran.  Rather, he acknowledged that the 
information reported in the 1974 letter had been provided to 
him by the veteran.

Upon review of the foregoing information, the RO confirmed 
the denial of service connection of multiple sclerosis in a 
November 1974 rating action.  


Several years later, the RO obtained additional medical 
opinions regarding the onset of the veteran's multiple 
sclerosis.  These were dated in September 1979.  One, from 
Robert P. Lisak, M.D., included his opinion that the 
veteran's history of ocular complaints in 1950, and the 
complaints of difficulty with balance and paresthesia of the 
legs in 1954, seemed to leave "no reason to doubt that his 
multiple sclerosis became symptomatic before the 7 year 
period after discharge from service."  

The other opinion obtained at this time, from Edgar J. 
Kenton, III, M.D. made a  reference to the veteran's 1950 
treatment for headaches, blurred vision, photophobia, and 
vertigo, and noted that "it is an established neurological 
fact that multiple sclerosis frequently presents in such a 
fashion."  He concluded by stating that "there is a strong 
argument that [the veteran's] disease began with that attack 
in 1950 . . . ."

After reviewing this additional evidence, the RO confirmed 
the denial of service connection for multiple sclerosis in an 
October 1979 rating action, from which the veteran perfected 
an appeal to the Board.  During the appeal period, the 
veteran underwent an examination for VA purposes in January 
1980.  The report from that examination included the comment 
that "the possibility that the symptoms and signs in 1950 
were caused by multiple sclerosis cannot be ruled out."  
Thereafter, the case was forwarded to the Board and, after 
considering the evidence and the testimony provided by the 
veteran and his wife, it was concluded that the evidence of 
record did not serve to establish a reasonable probability 
that multiple sclerosis, first diagnosed in 1965, was 
manifested to a degree of 10 percent or more during the 
seven-year presumption period following the veteran's 
separation from service.  

After the Board's 1981 decision, the RO again confirmed the 
denial of service connection for multiple sclerosis, in 
rating actions dated in November 1983 and September 1985.  
Those actions were based upon the review of current treatment 
records, which did not address the etiology of the veteran's 
disability.  The veteran was notified of those decisions in 
letters addressed to him, and he was also advised of his 
appellate rights.  The veteran did not appeal those 
decisions, and, therefore, they became final under the law.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

As set forth in the Introduction section of this decision, 
the veteran's present appeal arises from an October 1996 
rating action.  Because this appeal does not arise from an 
original claim, but rather comes from an attempt to reopen a 
claim which was previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Prior to our discussion of the evidence which has 
been obtained in connection with the veteran's current 
appeal, we must first note that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) had previously 
held that the Secretary of Veterans Affairs and, on appeal, 
the Board, were required to perform a two-step analysis when 
a claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, ___ F.3d ___, No 99-7019, slip op. at 7 (Fed. Cir. Feb. 
15, 2000) ("nothing in Hodge suggests that the understanding 
of "newness" as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for schizophrenia, is that which 
has been submitted since the RO's last prior final decision 
addressing that matter.

In this regard, the Board notes that, prior to the October 
1996 rating action from which the current appeal arises, the 
RO last reviewed the evidence of record in evaluating an 
attempt to reopen the claim for service connection for 
multiple sclerosis in connection with its September 1985 
rating action.  Therefore, the Board will consider that 
evidence which has been submitted since that time (September 
1985) in determining whether there is new and material 
evidence sufficient to reopen the veteran's previously denied 
claim for service connection. 

Prior to discussing the evidence added to the record since 
1985, we observe that, in June 1992, the veteran made another 
attempt to establish service connection for his multiple 
sclerosis.  This attempt, however, was not made by submitting 
additional evidence, but rather, it was based upon the theory 
that it was clear and unmistakable error (CUE) to have denied 
that benefit.  The CUE claim was denied by the RO in July 
1992, and then appealed to the Board.  The Board dismissed 
the appeal in a September 1995 decision, on the grounds that 
the veteran was essentially arguing that the Board itself had 
committed clear and unmistakable error in its 1974 and 1981 
decisions.  Since it had been recently held by the Court of 
Appeals for the Federal Circuit, in Smith v. Brown 35 F.3d 
1516 (Fed. Cir. 1994), that Board decisions were not subject 
to collateral review on the basis of clear and unmistakable 
error, the Board determined that the veteran had not 
submitted a legally meritorious claim.  The Board's decision 
to dismiss the veteran's CUE claim, in 1995, was affirmed by 
the Court of Veterans Appeals in an unpublished decision 
entered by a single judge in May 1996.  (Since that time, 
however, the law has changed, and a decision by the Board is 
now subject to revision on the grounds of clear and 
unmistakable error.  See 38 U.S.C.A. § 7111.)  

Because the veteran's June 1992 claim was based upon a legal 
theory different from the claims for service connection 
previously addressed by the RO and the Board, it would be 
more appropriate to consider the evidence added to the record 
since the RO last considered the veteran's attempt to reopen 
his claim in 1985, rather than to limit the review of 
additional evidence to that which was obtained since the 
Board's September 1995 decision.  As it happens, however, the 
only relevant evidence added to the record since 1985 was 
submitted after the Board's 1995 decision.  That evidence 
consists of an August 1996 letter signed by two physicians 
associated with the University of Pennsylvania Medical 
Center, A. M. Rostami, M.D., Ph.D., and Susan Cowdery, M.D., 
as well as an opinion from a VA physician provided in 
September 1998.

With respect to the 1996 letter, it contains a brief 
recitation of the veteran's medical history.  This includes 
his complaints of headaches and blurry vision in 1950, 
difficulty with balance in 1953, and a diagnosis of multiple 
sclerosis in 1965, the symptoms of which were described as 
having apparently progressively worsened over the years.  
Then, after recording the veteran's current condition, these 
physicians concluded as follows:


Given [the veteran's] history and current physical 
exam, there is no doubt that he has multiple 
sclerosis.  The symptoms which he originally 
presented with in 1950 most likely represented the 
initial presentation of his disease.  Given the 
difficulty in diagnosing MS in the initial stages, 
it is not surprising that the diagnosis was not 
arrived at until 1965.  In summary, [the veteran] 
has multiple sclerosis, which has debilitated him 
to the point of being wheelchair-bound.  His 
initial symptoms of multiple sclerosis appeared in 
1950, one year after conclusion of his military 
service.  

Regarding the VA physician's September 1998 opinion, the 
Board notes that he was a neurologist, and was apparently 
responding to the question as to whether the blurred vision, 
of which the veteran complained in 1950, was the first 
manifestation of his multiple sclerosis.  After reviewing the 
veteran's claims file, the physician wrote as follows:

It is my opinion after reviewing the medical chart 
and the record it is with a reasonable degree of 
medical probability [that the veteran's] symptoms 
of multiple sclerosis began while he was in the 
service.  

On the foregoing record, the Board concludes that sufficient 
evidence has been presented to reopen the veteran's claim of 
service connection for multiple sclerosis.  In this regard, 
we are cognizant that applicable criteria, as cited above, 
provide that service connection for multiple sclerosis may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the first seven years after separation from 
service.  In addition, pursuant to the provisions of the 
Schedule of Rating Disabilities, the minimum rating for 
multiple sclerosis is 30 percent.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  With that in mind, we note that the 
evidence added to the record, since the claim was last 
considered in 1985, includes medical opinions from both 
private and VA physicians to the effect that the documented 
symptoms about which the veteran complained in 1950, one year 
after his discharge from service, represented symptoms of 
multiple sclerosis.  Given these medical conclusions, and the 
criteria that must be met to establish service connection for 
multiple sclerosis, we find that the evidence added to the 
record since 1985 bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1998); 38 U.S.C.A. § 5108 (West 1991).  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material, and the claim for service connection for 
a multiple sclerosis is therefore reopened.

b.  Well-Grounded Claim

Having concluded that the veteran has reopened his claim for 
service connection for multiple sclerosis, the Board must 
next consider whether the evidence establishes that the 
underlying claim for service connection is well grounded.  

The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).


Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As described in the previous portion of this decision, the 
evidence in this case includes various opinions by medical 
professionals who have concluded that the veteran's multiple 
sclerosis had its onset in 1950, approximately one year after 
his discharge from service.  In view of these conclusions, 
considered together with the documentation of complaints from 
1950, the Board finds that the above described criteria, 
which must be met to establish a well-grounded claim of 
service connection for multiple sclerosis, have been met in 
this case.

c.  Merits of the Claim

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service, and service connection for multiple 
sclerosis may be presumed if it became manifest to a degree 
of 10 percent disabling during the first seven years after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. § 3.307 (1999).  
Pursuant to the provisions of the Schedule for Rating 
Disabilities, the minimum rating for multiple sclerosis is 30 
percent.  38 C.F.R. Part IV, Diagnostic Code 8018.  Thus, if 
it were established that the veteran had multiple sclerosis 
within seven years after his discharge from service, service 
connection for that disability would be warranted.  

The record before us obviously includes evidence of a current 
disability, and there are medical opinions relating the onset 
of the veteran's multiple sclerosis to the seven-year 
presumption period following service.  In this respect, 
however, we note that some of the medical opinion evidence 
presented by the veteran is based, in part, upon his reported 
history of post-service complaints of headaches, an unsteady 
gait and numbness.  We further note that, when a medical 
opinion relies at least partially on the veteran's rendition 
of his own medical history, the Board is not bound to accept 
the ensuing medical conclusions, as they have no greater 
probative value than the facts alleged by the lay veteran.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (1995); Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).  However, we also note 
that a lay person is qualified to testify as to the physical 
manifestations of a disease.   Savage v. Gober, 10 Vet.App. 
488, 495 (1997), see also Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

In this case, there are essentially seven medical opinions 
offered with respect to the question as to the time of onset 
of the veteran's multiple sclerosis.  The IME opinion 
obtained in 1973, of course, does not support the veteran's 
claim.  Similarly, the opinion set forth in the January 1980 
VA examination report, to the effect that the possibility 
that the symptoms the veteran experienced in 1950 were caused 
by multiple sclerosis could not be ruled out, is saying no 
more than that those symptoms may or may not have been caused 
by multiple sclerosis.  Such a speculative statement cannot, 
in the Board's view, be read to establish that those symptoms 
were in fact, a manifestation of multiple sclerosis.  Thus, 
there remain five medical opinions which could be read to 
support the veteran's contention that the onset of his 
multiple sclerosis occurred in service, or within the seven-
year period immediately after service during which service 
connection may be presumed.  

As to these remaining five opinions, we note that two of 
them, the 1979 opinion by Dr. Lisak and the 1996 opinion by 
Drs. Rostami and Cowdery, rely, in part, upon accounts of the 
veteran's symptoms from the mid 1950's to support their 
conclusion that multiple sclerosis was manifested within 
seven years after the veteran's service, or as early as 1950.  
Significantly, however, no symptoms after 1950 (and before 
1965) are documented in any medical record.  Thus, only the 
opinions of Dr. Boines in 1972, Dr. Kenton in 1979, and the 
VA physician who offered his opinion in 1998, appear to rely 
upon the contemporaneously documented accounts of the 
veteran's symptoms in 1950 alone, to form the basis for their 
conclusion that the veteran's multiple sclerosis had its 
onset in 1950, or earlier, in service.  Indeed, in this 
regard, we note that Dr. Kenton's conclusion may be read as 
somewhat tentative, as he says that the veteran's 1950 
complaints provide a basis for only "a strong argument" 
that the disease began at that time.  There thus remain only 
two opinions of record which appear to base their conclusion 
that the onset of the veteran's multiple sclerosis occurred 
in 1950 (or earlier, in service) upon complaints actually 
recorded in medical records from that time.  Accordingly, 
with the contrary view expressed by the independent medical 
expert in 1973, and the somewhat vague opinions by the other 
physicians mentioned above, it is by no means 
incontrovertible that the veteran's multiple sclerosis 
manifested itself in 1950.  

Given, however, the unknown etiology of multiple sclerosis, 
and the nature of its symptomatology, occurring subtly months 
or years before the disease is recognized, the Board is 
inclined to give some weight to the statements provided by 
the veteran and those who knew him, regarding his symptoms 
from those years in the 1950's for which there are no 
available records, but which provide a basis for some of the 
favorable medical opinions of record.  Moreover, while the 
specific treatment the veteran was provided in 1953 from Dr. 
Vlachos, mentioned above, could not be verified, it was 
nevertheless verified that the veteran sought treatment from 
him at that time.  In view of that, as well as the medical 
opinions of record which support the conclusion that the 
veteran's multiple sclerosis had its onset in the early 
1950's, we believe, that the evidence in its entirety is 
sufficient to bring the case into relative equipoise.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. Having reviewed the evidence in this case, 
the Board concludes that the unique facts presented in the 
record warrant the application of the reasonable doubt 
doctrine to the veteran's reopened claim.

Therefore, we conclude that the evidence of record, although 
not preponderating in support of the claim, at least raises 
an issue of a reasonable doubt, the benefit of which should 
be resolved in the veteran's favor.  Granting the veteran the 
benefit of the doubt, the evidence of record suggests that it 
is as likely as not that the veteran's multiple sclerosis did 
arise, if not in service, then within the seven-year 
presumption period following separation from service.  
Accordingly, service connection is warranted under the 
reasonable doubt doctrine.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for multiple 
sclerosis, and service connection for that disability is 
granted. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

